Citation Nr: 0013006	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for narcolepsy, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1958 to 
September 1960.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The rating criteria for the evaluation of service-connected 
narcolepsy, directs rating the disability as for petit mal 
seizures (epilepsy), with higher evaluations assigned based 
on the number of minor seizures that occur on a weekly basis.  
38 C.F.R. § 4.124a; Diagnostic Code 8108-8911 (1999).  The 
appellant has reported excessive daytime sleepiness on a 
daily basis and sleeping approximately 20/24 hours per day.  
The appellant underwent a right hemicolectomy with 6-
inpatient days in September 1998 at the VA Medical Center, 
Birmingham, Alabama.  The complete records regarding this 
hospitalization should be obtained in order to determine 
whether there is objective evidence of the frequency of the 
narcoleptic episodes.

In his claim for a total rating for compensation based on 
individual unemployability submitted in May 1998, he 
identified treatment by Dr. Terry Taylor.  Treatment records 
from this physician should be obtained.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should obtain copies of the 
complete inpatient hospitalization 
records associated with the appellant's 
hospitalization at the VA Medical Center, 
Birmingham, Alabama for hemicolectomy in 
September 1998; to include nurses notes, 
physician treatment notes, orders and 
consultations, and discharge summary.

2.  The RO should obtain the treatment 
records of Dr. Terry Taylor and associate 
them with the claims folder.


If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




